Name: Commission Regulation (EC) No 530/2004 of 22 March 2004 determining the extent to which applications lodged in March 2004 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 to 30 April 2004 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0530Commission Regulation (EC) No 530/2004 of 22 March 2004 determining the extent to which applications lodged in March 2004 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 to 30 April 2004 can be accepted Official Journal L 085 , 23/03/2004 P. 0013 - 0014Commission Regulation (EC) No 530/2004of 22 March 2004determining the extent to which applications lodged in March 2004 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 to 30 April 2004 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector(1), and in particular Article 5(6) thereof,Whereas:(1) The applications for import licences lodged for the period 1 to 30 April 2004 are for quantities less than the quantities available and can therefore be met in full.(2) The surplus to be added to the quantity available for the following period should be determined,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 to 30 April 2004 submitted pursuant to Regulation (EC) No 1458/2003 shall be met as referred to in Annex I.2. For the period 1 May to 30 June 2004, applications may be lodged pursuant to Regulation (EC) No 1458/2003 for import licences for a total quantity as referred to in Annex II.Article 2This Regulation shall enter into force on 1 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 208, 19.8.2003, p. 3.ANNEX I>TABLE>ANNEX II>TABLE>